Citation Nr: 1112776	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part, denied service connection for a left knee disorder and PTSD.

The Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran been diagnosed with several psychiatric disorders.  Therefore, in accordance with Clemons, the Board has recharacterized the psychiatric claim on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.


FINDINGS OF FACT

1.  A chronic left knee disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  The Veteran did not serve in combat during his active duty.  

3.  The Veteran does not have PTSD as a result of the conceded in-service kerosene-fueled burner explosion.  

4.  A psychiatric disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A psychiatric disorder, to include PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in May 2007 letter complied with VA's duty to notify the Veteran with regards to the service connection claims on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the psychiatric issue on appeal was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2010 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the Veteran, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the psychiatric issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board observes that the Veteran was afforded a VA joints examination in January 2008; however, no opinion as to the etiology of the Veteran's left knee complaints was provided at that time.  The Board finds that a medical opinion on the question of service connection for a left knee disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Additionally, the evidence does not indicate that the Veteran's current complaints might be related to his military service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

	1.  Left Knee

Here, the Veteran contends that he initially injured his left knee at Fort Bragg during jump school and then reinjured his knee during a fire drill in June 1997.  See June 2008 notice of disagreement.  The Veteran contends that he sought treatment in service for his injuries.  Id.  The Veteran's STRs do not show any left knee complaints.  The Board observes that no separation examination is of record.  The Board also observes that the Veteran's STRs do document that he sought treatment in June 1997, but for an eye injury, and not a knee injury.  
According to post-service medical records beginning in May 2007, the Veteran was diagnosed with internal derangement of the knee in June 2007.  At the January 2008 VA examination, the Veteran reported that he twisted his left knee in a fall during a fire drill in 1996.  The Veteran's symptoms included his knee giving way, pain, stiffness, weakness, and effusion.  Range of motion testing revealed reduced motion.  Examination revealed crepitation, clicks or snaps, grinding, meniscus abnormality (tender along posterior horn of lateral meniscus), effusion, and a positive McMurray's test.  Other knee abnormalities included positive posterior drawer test, forced varus, tender iliotibial band (ITB), lateral joint line and tibial tubercle.  X-rays were negative for fracture, dislocation, or bony destruction.  Range of motion was limited.  No diagnosis of a left knee disability was made.  A treatment record dated in April 2009 reveals that the Veteran had a recent history of worsening left knee pain over the past six months.  He reported a remote history of a left knee injury during jump school, where he states it subluxed and then re-located.  He reported that his knee had not been "right" since then.  The Veteran was diagnosed with likely Baker's cyst.  

Based on a review of the evidence, the Board finds that service connection for a left knee disorder is not warranted.  Although the Veteran reportedly has an internal derangement of the knee, a likely Baker's cyst, crepitation, clicks or snaps, grinding, a meniscus abnormality, effusion, a positive McMurray's test, and a limited range of motion, the Board does not find that the evidence supports a finding that an in-service left knee injury actually occurred.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding having injured his left knee in service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his/her personal knowledge; such knowledge comes to a witness through use of his/her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is more persuaded by the contemporaneous service evidence that does not show any left knee injury and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that the Veteran's STRs show treatment for various problems including a left wrist injury, an eye injury, gastrointestinal infection, a sprained right ankle, and a viral syndrome; yet, there are no complaints of any left knee injuries.  In light of the Veteran's making contemporaneous reports of other problems, but no complaints of a left knee injury, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over a decade past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting a left knee injury in service.

Thus, the Board finds that the Veteran did not injure his left knee in service.  The Board's finding is further supported by the lack of post-service evidence showing left knee complaints until 2007, when the Veteran filed his claim, approximately one decade after his service.  In this regard, the Board notes the absence of any treatment until May 2007, the month after the Veteran filed his claim.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Board acknowledges that the Veteran's STRs do not contain any discharge examination; thus, there is no indication of any normal medical findings with regards to his left knee at the time of separation from service.  However, the post-service medical evidence still does not show any left knee complaints until the Veteran filed his claim in 2007, almost a decade after his military discharge.  Thus, the lack of any evidence of left knee complaints, symptoms, or findings for almost a decade between the period of active service and his claim for service connection is itself evidence which tends to show that any left knee disability did not have its onset in service or for many years thereafter.  The Board also finds the fact that the Veteran did not seek any treatment for his left knee until after he filed his claim further supports the conclusion that no left knee disorders had their onset in service.  

Furthermore, the claims folder contains no competent evidence of a diagnosed chronic left knee disability associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records contain any nexus opinion to the Veteran's service.  Importantly, no medical examiner has specifically associated a chronic left knee disability to the Veteran's active duty, or an incident therein.  To the extent that the records referenced a left knee injury in service, the Board does not find such records probative in establishing an etiology of the Veteran's left knee disorders.  As discussed herein, the Board does not find the Veteran's statements regarding his purported in-service left knee injury to be credible.  Without evidence of an in-service event, injury, or disease to the Veteran's left knee; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a chronic left knee disability and the Veteran's active duty, service connection for a left knee disorder  is not warranted.

The Board acknowledges the Veteran's belief that he has a left knee disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the issue of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	2.  Psychiatric Disorder, To Include PTSD

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

However, where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In the current appeal, the Veteran contends that he has a psychiatric disorder, to include PTSD, bipolar disorder, adjustment disorder with mixed anxiety, depression, and a mood disorder as a result of an in-service burner explosion.  See June 2008 notice of disagreement.  The Board observes that a service treatment record dated in June 1997 shows that the Veteran sought treatment for an eye injury following a flash from a kerosene fueled cook stove.  Accordingly, that stressor is conceded.  The Veteran also contends that he slept on firing ranges with cannons going off and military vehicles firing all night.  According to the Veteran's DD 214 and personnel records, his military occupational specialty (MOS) was food service specialist.  His service records, however, do not show any indicia of combat participation or exposure, or of combat-related complaints, treatment, or diagnoses.  Furthermore, his DD 214 does not indicate any foreign service.    

For these reasons, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Additionally, the Veteran's reported stressors are not based on "fear of hostile military or terrorist activity."  Thus, the amendment does not apply to the Veteran's case.  Accordingly, his statements and testimony concerning the alleged stressors other than the burner explosion may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, for service connection for PTSD, independent evidence is necessary to corroborate his statement as to the occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  However, service connection for bipolar disorder, adjustment disorder with mixed anxiety, depression, and a mood disorder do not require independent evidence to corroborate the Veteran's reported in-service events.

According to post-service medical records, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depression beginning in May 2007.  A VA treatment record dated in May 2007 shows that the Veteran reported that he had had psychiatric problems since discharge from service.  His VA treatment records dated from May 2007 through February 2011 show various diagnoses of PTSD, adjustment disorder with mixed anxiety, depression, bipolar disorder, and a mood disorder.  Records dated in November 2007 reveals that the Veteran experienced his symptoms for about ten years and that he had difficulty sleeping while stationed near a combat zone in the Gulf War from 1995-1996; the diagnosis was bipolar disorder.  In February 2009 the Veteran was hospitalized following a suicide attempt.  PTSD from childhood abuse was diagnosed at that time; the Veteran reported being physically and sexually abused by his father.  He did not mention any in-service stressors.  

The Veteran was afforded a VA examination in August 2010.  He reported that he was in treatment from 1995 to 1997 at Fort Stewart for bipolar disorder and that he had therapy only.  He reported that his father was sexually abusive when he was five and six and that his father was physically abusive until the age of 14.  His reported service stressor was the kerosene fueled cook stove, which he indicated occurred while he was stationed in Egypt.  The examiner opined that, although the Veteran noted some symptoms consistent with a diagnosis of PTSD, he failed to meet the criteria for a formal diagnosis.  Although he experienced physiological distress when lighting a gas stove and had nightmares one to two times per month, he denied any significant impact on his daily functioning as a result of those symptoms alone.  Following an exhaustive examination, the Veteran was diagnosed with bipolar II disorder.  The examiner noted the onset of his bipolar II disorder to be around 1995.

The examiner submitted an addendum to the examination also dated in August 2010.  The examiner noted that they again reviewed the available medical records and that the Veteran's STRs did not contain treatment records for mental health conditions.  However, the Veteran had been consistent in his report of treatment while in Fort Stewart (noted in November 2007 and at the VA examination).  The examiner explained that the opinion was based on the symptoms present and the Veteran's report of timeline and treatment (consistent with his initial presentation in November 2007).  The examiner was not able to offer a definitive timeline for symptom onset given the lack of treatment records in the STRs.  However, there was considerable consistency in his report of treatment, onset of symptoms, and symptoms present.  In addition, the timeline of onset (1995-1997) was consistent with research on bipolar II disorder (onset typically around age 20).  The examiner further opined that it was impossible to determine a specific date of onset for the Veteran's bipolar II disorder without resorting to speculation.  However, without specific evidence to the contrary, and given the aforementioned, it was at least as likely as not that his bipolar II disorder had on onset between 1995-1997.

The RO attempted to obtain mental health records from Fort Stewart at Winn Army Community Hospital.  A December 2010 formal finding as the unavailability of those records details the RO's efforts to obtain the records.  The formal finding indicates that a phone call to Winn Army Community Hospital indicated that all of the Veteran's records were retired to the National Personnel Records Center (NPRC).  The NPRC indicated that they had no mental health records for the Veteran.  Additionally, the Board notes that the RO obtained the Veteran's complete personnel and service treatment records in April 2007.  In this regard, the Board observes that the Veteran's STRs clearly include several treatment records from Winn Army Community Center.  Although there are several records of treatment, none of them show any mental health treatment.  Rather, the Veteran received treatment for several other ailments including left wrist problems, right ankle problems, coughing and congestion, a possible cold, dehydration, and abdominal cramping.  None of those records indicate that the Veteran had any psychiatric symptoms or had sought any psychiatric treatment.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  Although the Veteran has reported that his symptoms had their onset in service, the Board does not find that the evidence supports a finding that he experienced psychiatric symptomatology in service.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding the onset of his psychiatric symptoms.  Layno, 6 Vet. App. 465.  However, the Board is more persuaded by the contemporaneous service evidence that does not show any psychiatric problems and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that the Veteran reported receiving psychiatric treatment at Fort Stewart.  However, although the Veteran's STRs include several treatment from Winn Army Community Hospital at Fort Stewart, they show treatment for various problems including left wrist complaints, right ankle complaints, coughing and congestion, a possible cold, dehydration, and abdominal cramping; yet, there is no documentation of any psychiatric complaints.  As noted above, the RO attempted to obtain psychiatric treatment records from that hospital, but none were found.  There is no indication that the Veteran's STRs are incomplete and that there are missing treatment records from Fort Stewart.  In light of the Veteran's making contemporaneous reports of other problems and receiving treatment for several other ailments, but no psychiatric complaints or indication of any psychiatric treatment, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over a decade past.  See Cartright at 25; see also Curry at 68.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting that the onset of his psychiatric symptomatology occurred in service.

Thus, the Board finds that the Veteran's psychiatric disorders did not have their onset in service.  The Board's finding is further supported by the lack of post-service evidence showing psychiatric treatment and complaints until 2007, when the Veteran filed his claim, approximately one decade after his service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  

The Board acknowledges that the Veteran's STRs do not contain any discharge examination; thus, there is no indication of any normal psychiatric findings at the time of separation from service.  However, the post-service medical evidence still does not show any psychiatric complaints until the Veteran filed his claim.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for almost a decade between the period of active service and his claim for service connection is itself evidence which tends to show that any psychiatric disorder did not have its onset in service or for many years thereafter.  The Board also finds the fact that the Veteran did not seek any treatment for psychiatric disorders until after he filed his claim further supports the conclusion that no left knee disorders had their onset in service.  

The Board acknowledges the VA examiner's opinion that it was at least as likely as not that the Veteran's bipolar disorder had its onset when he was in service.  However, the examiner also opined that it was impossible to determine a specific date of onset for the Veteran's bipolar II disorder without resorting to speculation.  In this case, the examiner's opinion was based on the Veteran's reported onset of his symptoms.  To the extent that the positive nexus opinion is premised on the Veteran's reported history, the Board does not find such opinion probative in establishing a positive nexus to his military service.  As discussed herein, the Board does not find the Veteran's statements regarding the onset of his symptomatology to be credible.  Without evidence of any in-service psychiatric symptoms or treatment; continuity of pertinent symptomatology after service; or probative evidence of an association between a diagnosis of a psychiatric disorder and the Veteran's active duty, service connection for a psychiatric disorder is not warranted.

In addition, with regards to the Veteran's assertion that he has PTSD related to the in-service kerosene burner injury, although that stressor is conceded, the medical evidence does not show that any post-service diagnosis of PTSD is related to that verified in-service stressor.  Rather, the competent medical evidence of record shows that PTSD was opined to be the result of childhood physical and sexual abuse by his father.  Furthermore, the August 2010 VA examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD based on that verified stressor.  Thus, service connection for PTSD is not warranted.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, adjustment disorder with mixed anxiety, depression, and a mood disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


